 


113 HR 828 IH: Decrease Spending Now Act
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 828 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2013 
Mr. Price of Georgia (for himself, Mr. Sessions, Mr. Bucshon, Mr. Wilson of South Carolina, Mr. Westmoreland, Mr. Pompeo, Mr. Flores, Mr. Culberson, Mr. Gohmert, Mr. Jones, and Mr. Scalise) introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
To rescind $45 billion of unobligated discretionary appropriations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Decrease Spending Now Act.  
2.Rescission of unobligated discretionary appropriations 
(a)In generalOf the unobligated balances of discretionary appropriations on the date of enactment of this Act, $45,000,000,000 is rescinded. 
(b)Implementation 
(1)In generalThe Director of the Office of Management and Budget shall determine which appropriation accounts the rescission under subsection (a) shall apply to and the amount that each such account shall be reduced by pursuant to such rescission. 
(2)ReportNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit a report to the Secretary of the Treasury and Congress listing the accounts reduced by the rescission in subsection (a) and the amounts rescinded from each such account.  
(c)ExceptionsThe rescission under subsection (a) shall not apply to the Department of Defense, the Department of Veterans Affairs, or the Social Security Administration. 
 
